UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           

  Trustees Of The New York City District Council
  Of Carpenters Pension Fund, Welfare Fund,
  Annuity Fund, and Apprenticeship, Journeyman
  Retraining, Educational and Industry Fund, et al.,               20-cv-1033 (AJN)

                         Plaintiffs,                                    ORDER

                 –v–

  M.C.F. Associates, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       In light of the extension of time to complete discovery, the post-discovery conference in

this matter is hereby adjourned to July 30, 2021 at 3:00 p.m.

       SO ORDERED.

 Dated: May 7, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                       1
